Exhibit 10.2

IHS Inc.

2004 Directors Stock Plan

Amended and Restated Effective December 3, 2008

 

1. Purpose of this Plan.

This IHS Inc. 2004 Directors Stock Plan (as from time to time amended, this
“Plan”) is a sub-plan under the IHS Inc. 2004 Long-Term Incentive Plan (as from
time to time amended, the “2004 LTIP”). Awards under this Plan shall be granted
in accordance with the 2004 LTIP, including Section 13 thereof, and shall
constitute Nonemployee Director Awards. Unless defined in this Plan, capitalized
terms shall have the same meanings ascribed to them in the 2004 Plan.

 

2. Effective Date; Eligibility.

(a) This Plan is effective as of December 1, 2004 (the “Plan Effective Date”).

(b) Only Nonemployee Directors shall be eligible to participate in this Plan.

 

3. Awards.

(a) On December 29, 2004:

(i) Each Nonemployee Director who was elected to the Board on or before
November 18, 2004 shall receive eight thousand (8,000) Shares of Restricted
Stock.

(ii) Each Nonemployee Director who was elected to the Board on or after
November 22, 2004 but prior to November 30, 2004 shall receive five thousand
(5,000) Shares of Restricted Stock.

(iii) Each Nonemployee Director who was a Nonemployee Director as of December 1,
2004 shall receive four thousand five hundred (4,500) Shares of Restricted
Stock, in addition to the Shares of Restricted Stock that he may have received
under Sections 3(a)(i) or 3(a)(ii).

(b) On each December 1, commencing with December 1, 2005:

(i) [deleted]

(ii) Each Non-employee Director shall receive (A) an Award consisting of RSUs
whose underlying Shares shall have, on the date of grant, a FMV equal to
$150,000 and (B) an annual retainer Award consisting of an amount in cash equal
to $90,000, which Cash-Based Award may be converted into deferred stock units
(“DSUs”) in accordance with Section 4 (c) or deferred in accordance with
Section 4(d).

(iii) For purposes of this Plan, “FMV” means, in accordance with Section 2.19 of
the Plan, the fair market value of a Share, as determined in good faith by the
Committee. In determining FMV, the Committee may consider such valuation
methodologies and factors as it deems appropriate, which may include one or more
of the methodologies and/or factors listed in Exhibit A attached hereto, and, if
desired by the Committee, may take into consideration the advice of third-party
advisors.



--------------------------------------------------------------------------------

(c) Any Nonemployee Director who is elected to fill a vacancy or a newly created
directorship in the interim shall receive, effective as of the date of such
election, a prorated Award under Sections 3(a)(iii) or 3(b)(ii), as applicable,
based upon the number of full months he shall serve as a Director between the
month in which he is elected and the next December 1.

(d) All Shares of Restricted Stock, RSUs, DSUs and Cash-Based Awards under this
Plan are subject to the terms and conditions set forth in Section 4.

(e) Each Restricted Stock or RSU grant under this Plan shall be evidenced by an
Award Document. An acceptable form of an Award Document for a Restricted Stock
grant is attached hereto as Exhibit B, and an acceptable form of an Award
Document for a RSU grant is attached hereto as Exhibit C.

(f) Each Nonemployee Director, shall receive on the date he or she is elected to
the Board for the first time a one-time Award consisting of RSUs whose
underlying Shares shall have, on the date of such election, a FMV equal to
$150,000.

(g) On January 15, 2009, each Non-Employee Director shall receive an Award
consisting of RSUs whose underlying Shares have, on the date of grant, a FMV
equal to $50,000.

 

4. Terms and Conditions of Awards.

(a) Restricted Stock.

(i) Shares of Restricted Stock granted under Section 3(a) shall be unvested and
forfeitable until ten (10) days after the earlier of (x) the Participant attains
age fifty-five (55) and completes at least five (5) years service as a Director
or (y) the Participant resigns from the Board or ceases to be a Director, in
either case, by reason of the antitrust laws, compliance with the Company’s
conflict of interest policies, death or Disability, at which time (the
“Restricted Stock Vesting Date”) such Shares shall be considered vested and
non-forfeitable. If a Participant terminates his service as a Director without
satisfying the conditions contained in clause (x) above and other than in
connection with an event described in clause (y) above, then (A) his Restricted
Stock shall be forfeited without any payment therefor and (B) for purposes of
Section 4.2 of the 2004 LTIP, the Shares of Restricted Stock shall again be
available for issuance under the 2004 LTIP.

For purposes of this Plan, “Disability”, with respect to a Nonemployee Director,
shall mean a mental or physical illness that renders him totally disabled for
six (6) consecutive months.

(ii) Shares of Restricted Stock shall carry full voting and dividend rights;
provided, however, that any cash dividends with respect to any such Shares of
Restricted Stock shall be reinvested in Shares (“Dividend Shares”) and any such
Dividend Shares and any stock dividends with respect to any Shares of Restricted
Stock shall be subject to the same restrictions as the underlying Shares of
Restricted Stock.

(iii) Shares of Restricted Stock shall not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated by a Participant until the
Restricted Stock Vesting Date; provided, however, that they shall be
transferable (A) by will or by the laws of descent and distribution; or (B) to
(1) a member of such Participant’s immediate family (as defined in Rule 16a-1(e)
under the Exchange Act); (2) a trust in which one or more permitted transferees
described in clause (1) in the aggregate have more then fifty percent (50%) of
the beneficial interest; (3) a foundation in which one or more of the permitted
transferees described in clause (1) and such Participant in the aggregate
control the management of the assets and (4) any other entity in which one or
more permitted transferees described in clause (1) and such Participant in the
aggregate own more then fifty percent (50%) of the voting interests; provided
that any permitted transferees described in any of the foregoing four clauses
shall be subject to the same terms and conditions of this Award to which such
Participant is subject (e.g., restrictions on transfer, forfeiture, “put”,
“call” and “drag-along” rights, etc.).



--------------------------------------------------------------------------------

(iv) Shares of Restricted Stock shall be held for a Participant by the Company
(or its designee) and shall be evidenced by book-entry in the Company’s books.
The Participant in whose name such Shares are registered shall execute a stock
power or other instrument of assignment endorsed in blank which shall permit
transfer to the Company of all or any portion of such Shares that shall be
forfeited pursuant to Section 4(a)(i).

(v) By receiving an Award of Restricted Stock, the Participant shall, to the
extent applicable, be deemed to (A) acknowledge that such Shares have not been
registered under the Securities Act or any other applicable securities or “blue
sky” laws; (B) represent and warrant that such Participant has acquired such
Shares without a view to the offer, offer for sale, or sale in connection with,
the distribution of such Shares, and that such Participant shall hold such
Shares indefinitely unless subsequently registered under the Securities Act or
such other applicable securities or “blue sky” laws, or unless exemption from
such registration is available; (C) acknowledge that the Company does not
currently file, and does not in the foreseeable future contemplate filing,
periodic reports in accordance with the provisions of Section 13 or 15(d) of the
Exchange Act; and (D) understand that the Company has not agreed to register any
of its securities for distribution in accordance with the provisions of the
Securities Act or to take any actions respecting the obtaining of an exemption
from registration for such securities or any transaction with respect thereto.

(vi) To the extent applicable, in addition to any other legend that may be
required, any certificate for Shares of Restricted Stock issued to a Participant
shall bear a legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
EXCEPT IN COMPLIANCE THEREWITH. IN ADDITION, THE SALE OR TRANSFER OF THIS
SECURITY REPRESENTED BY THIS CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY
OPERATION OF LAW, IS SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH
IN THE IHS INC. 2004 LONG-TERM INCENTIVE PLAN (THE “2004 LTIP”), THE IHS INC.
2004 DIRECTORS STOCK PLAN (THE “2004 DIRECTORS PLAN”), A SUB-PLAN OF THE 2004
LTIP AND THE RESTRICTED STOCK AWARD AWARDED UNDER THE 2004 LTIP AND THE 2004
DIRECTORS PLAN, COPIES OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM
IHS INC. OR ANY SUCCESSOR THERETO.

(vii) As a condition to a Participant’s receiving an Award of Restricted Stock,
he shall be required to execute and deliver an irrevocable proxy in the form
provided by the Company, appointing Urvanos Investments Limited to vote the
Shares that he receives in connection with his Award and any other Shares that
he owns as of the date of the proxy or may acquire until the Expiration Date (as
defined in the proxy). The proxy shall automatically terminate on the Expiration
Date.

(b) RSUs.

(i) Each RSU granted under Section 3(b) shall represent a Participant’s right to
receive one Share, which right shall be unvested and forfeitable until the first
anniversary of the date of grant (the “RSU Vesting Date”). If a Participant
terminates his service as a Director prior to the RSU Vesting Date, then (1) his
RSUs shall be forfeited without any payment therefor and (2) for purposes of
Section 4.2 of the 2004 LTIP, the Shares underlying such RSUs shall again be
available for issuance under the 2004 LTIP.



--------------------------------------------------------------------------------

(ii) Following the RSU Vesting Date, the Shares underlying a Participant’s RSUs
shall be delivered to him on the tenth (10th) day following his termination of
service as a Director for any reason, including for death or Disability (the
“RSU Delivery Date”).

(iii) RSUs shall carry no voting rights.

(iv) RSUs shall be credited with Dividend Equivalents, which shall have the same
unvested or vested status as the underlying RSUs. Dividend Equivalents shall be
paid out in the form of Shares (or such other cash, securities or other property
that may be or become the consideration for such Shares in the event of an
acquisition of the Company or its successor) at the same time that the Shares
underlying the RSUs are delivered.

(v) RSUs, and the Shares underlying such RSUs, may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Participant until
the RSU Delivery Date.

(c) DSUs.

(i) A Participant may elect to convert his annual retainer Award and/or his
Committee Chair and Committee member retainer Awards into DSUs whose underlying
Shares shall have, on the date of grant, a FMV equal to the annual amount of
such Awards; provided that such election is made before the close of the
calendar year preceding the calendar year in respect of which the annual
retainer Award is made. Each DSU shall represent such Participant’s right to
receive one Share, which right shall be fully vested and non-forfeitable.

(ii) The Shares underlying a Participant’s DSUs shall be delivered to him on the
tenth (10th) day following his termination of service as a Director for any
reason, including for death or Disability (the “DSU Delivery Date”).

(iii) DSUs shall carry no voting rights.

(iv) DSUs shall be credited with Dividend Equivalents, which shall also be fully
vested and non-forfeitable. Dividend Equivalents shall be paid out in the form
of Shares (or such other cash, securities or other property that may be or
become the consideration for such Shares in the event of an acquisition of the
Company or its successor) at the same time that the Shares underlying the DSUs
are delivered.

(v) DSUs, and the Shares underlying such DSUs, may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated by a Participant until
the DSU Delivery Date.

(d) Deferral of Annual Retainer Award. A Participant may elect to defer payment
of his annual retainer Award; provided that such election is made before the
close of the calendar year preceding the fiscal year in respect of which the
annual retainer Award is made. Such annual retainer Award shall be paid to such
Participant in accordance with his deferral election, which date of payment
shall be (i) a specified date that is at least two (2) years following the date
of election, (ii) on the tenth (10th) day following his termination of service
as a Director for any reason, including for death or Disability, (iii) the
occurrence of an unforeseeable emergency resulting in severe financial hardship,
to the extent necessary to relieve the hardship and pay any applicable taxes or
(iv) in the event of a Change in Control; provided that for purposes of this
Section 4(d)(iv), if such payment is not permitted under the regulations
promulgated by the Treasury Secretary pursuant to federal legislation currently
referred to as the American Jobs Creation Act of 2004 (the “Jobs Act
Regulations”), then such payment shall be made in accordance with
Section 4(d)(ii).



--------------------------------------------------------------------------------

(e) “Put”, “Call” and “Drag-Along” Rights.

(i) If no Listing Event (as defined below) occurs on or prior to the Relevant
Date (as defined below), then each Participant shall have the one-time right and
option to sell to the Company, and to cause the Company to purchase, all of the
Shares held by him (including, for these purposes, any Shares underlying RSUs or
DSUs) as of such date (the “Put Right”). The Put Right may be exercised by such
Participant delivering written notice (a “Put Notice”) to the Company within
twenty (20) calendar days following the Relevant Date (the “Put Deadline”) and
shall expires at 11:59 pm of the Put Deadline. The Company shall, by written
notice to such Participant, fix a closing date (the “Put Closing Date”) for the
purchase, which shall be not less than two (2) days after the date of receipt of
the Put Notice. The Shares subject to the Put Notice shall be purchased by the
Company at a purchase price (the “Put Purchase Price”) equal to the FMV of such
Shares at the FMV Determination Date (as defined below) immediately preceding
the date of the Put Notice. The Put Purchase Price shall be payable in cash on
the Put Closing Date.

(ii) If no Listing Event occurs on or prior to the Relevant Date, then the
Company shall have the exclusive one-time right and option to purchase from each
Participant, and to cause each Participant to sell, all or a portion of the
Shares held by you (including, for these purposes, any Shares underlying RSUs or
DSUs) as of such date (the “Call Right”). The Call Right may be exercised by the
Company delivering to such Participant written notice (a “Call Notice”) within
twenty (20) calendar days following the Relevant Date (the “Call Deadline”) and
shall expire at 11:59 pm of the Call Deadline. The Call Notice shall indicate
the number of Shares which the Company intends to purchase from such Participant
and the closing date (the “Call Closing Date”) for the purchase, which shall be
not less than two (2) days after the date of the Call Notice. The Shares subject
to the Call Notice shall be purchased by the Company at a purchase price (the
“Call Purchase Price”) equal to the FMV of such shares at the FMV Determination
Date immediately preceding the date of the Call Notice. The Call Purchase Price
shall be payable in cash on the Call Closing Date.

(iii) Subject to Section 4(e)(iv), in the event of a Change in Control, all
Shares of Restricted Stock shall vest in full and be free of restrictions (and,
in the case of RSUs and DSUs, a Participant’s right to receive the Shares
underlying such RSUs and DSUs, as applicable, shall be accelerated such that he
shall receive such Shares immediately prior to the closing of the acquisition
transaction (at which time such RSUs and/or DSUs shall automatically be
cancelled)), and such Participant shall participate in the acquisition to the
extent of and in the same manner as all other stockholders of the Company. If a
Change in Control occurs prior to a Listing Event, then the Company shall have
the exclusive right and option to require each Participant to sell or otherwise
transfer to the acquiring party(ies) effecting such Change in Control (the
“Acquiror”) all or a portion of such Shares held (including, for these purposes,
any Shares underlying RSUs or DSUs) as of the effective date of such Change in
Control, in each case for the same consideration per Share and on the same terms
and conditions as all other Company stockholders (the “Drag-Along Right”). The
Drag-Along Right may be exercised by the Company delivering to such Participant
written notice (the “Drag-Along Notice”), specifying the number of Shares which
will be sold or otherwise transferred by such Participant to the Acquiror, the
consideration per Share and the closing date for such sale or other transfer,
which shall be not less than two (2) days after the date of the Drag-Along
Notice. The Shares subject to the Drag-Along Notice shall be sold or otherwise
transferred to the Acquiror in accordance with the terms of the Drag-Along
Notice.

(iv) The delivery date of any Shares underlying RSUs and DSUs shall accelerate
only if such acceleration is permitted under the Jobs Act Regulations. If the
acceleration of such delivery date is not permitted under such Jobs Act
Regulations, then on the tenth (10th) day following his termination of service
as a Director of the Company (or its successor) for any reason, including for
death or Disability, for each Share underlying RSUs or DSUs, as applicable, a
Participant shall receive the same per share consideration received by the
Company’s stockholders for each Share in the acquisition (at which time such
RSUs and/or DSUs shall automatically be cancelled).



--------------------------------------------------------------------------------

(v) For purposes of this Section 4(e), the following terms shall have
definitions set forth below:

(A) “FMV Determination Date” means the applicable date on which FMV is
determined by the Committee for purposes of this Section 4(e).

(B) “Listing Event” means the occurrence of the listing or quoting of Shares on
any established stock exchange (including, without limitation, the New York
Stock Exchange) or a national market system (including, without limitation, The
Nasdaq National Market or The Nasdaq Small Cap Market of The Nasdaq Stock
Market) on which securities are listed or quoted.

(C) “Relevant Date” means, with respect to a Participant (x) for purposes of
Shares of Restricted Stock, such Participant’s Restricted Stock Vesting Date and
(y) for purposes of RSUs and DSUs, the date that is the tenth (10th) day
following such Participant’s termination of service as a Director for any
reason, including for death or Disability.



--------------------------------------------------------------------------------

 

5. Amendment, Termination, Suspension and Termination.

Awards under this Plan are subject to Article 19 of the 2004 LTIP.

 

6. Miscellaneous.

(a) No Right to Nomination. Nothing contained in this Plan shall confer upon any
Director the right to be nominated for re-election to the Board.

(b) Duration of This Plan. Unless sooner terminated as provided in this Plan,
this Plan shall terminate ten (10) years from the Plan Effective Date. After
this Plan is terminated, no Awards may be granted, but any Award previously
granted shall remain outstanding in accordance with the terms and conditions of
this Plan and such Award’s Award Document.



--------------------------------------------------------------------------------

EXHIBIT A

VALUATION METHODOLOGIES

Under specified circumstances, the Committee will determine the FMV of Shares in
good faith in its sole discretion. In order to determine FMV in the absence of a
public trading market, the Committee will consider the following methodologies
in determining FMV.

1.

A specific valuation calculation using the Discounted Future Returns approach
will be completed. This approach is based on historical and projected financial
performance, normalized for non-recurring gains and losses. This methodology
presumes that the value of the Company is equal to the present value of
projected future earnings, plus the present value of the estimated residual
worth.

2.

An analysis of the valuation of competitors and/or comparable public company’s
will be completed. This approach will emphasize the ratios of: a) price to
normalized EBITDA, b) price to normalized net income, and c) price to sales.
Consideration will then be given to whether any adjustments are necessary to
more closely align the valuation multiples with the Company.

3.

The Committee will assess relevant economic and industry factors applicable to
each of the major divisions and consider their impact on valuation.

4.

The Committee will assess whether there are other known purchase/ sale
transactions of analogous businesses or business segments where specific
information is public or otherwise available and assess the affect this
information may have on the valuation of the Company.

5.

The Committee will evaluate current offers to purchase the Company, if any, and
determine what effect this information may have on the valuation of the Company.

6.

The Committee may consider the range of valuation of the Company’s equity using
one or more other equity valuation techniques, as such board (or committee)
deems appropriate. Such board (or committee) may also, if it deems appropriate,
take into consideration the advice of third party advisors.

7.

In the case of a Change in Control, the FMV of the Company will equal the sale
price received for the Company by the selling entity, net of transaction
expenses. In the event the Change in Control involves the sale of the Company,
together with affiliates that are not the Company’s subsidiaries, such board (or
committee) will determine in its sole discretion the amount of the sale price
allocable to the sale of the Company.

The Committee will assess the range of valuations indicated by the above
methodologies and select what it deems to be the most representative indicator
of fair market value.



--------------------------------------------------------------------------------

EXHIBIT B

IHS INC.

DIRECTORS STOCK PLAN

AWARD DOCUMENT—RESTRICTED STOCK

 

Nonemployee Director Name:    [Full Name] Address:    [Address] Grant Date:   
/    /20 Number:                  Shares of Restricted Stock FMV per Share:   
$            per Share Total FMV of Award:    $

 

IHS INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

IHS INC.

DIRECTORS STOCK PLAN

AWARD DOCUMENT—RSUs

 

Nonemployee Director Name:    [Full Name] Address:    [Address] Grant Date:   
/    /20 Number:                  Shares underlying RSUs
FMV per Share underlying RSUs:    $            per Share Total FMV of Award:   
$

 

IHS INC. By:  

 

  Name:   Title: